     Case 2:20-cv-11009-PA-PD Document 10 Filed 03/08/21 Page 1 of 2 Page ID #:32




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                    CENTRAL DISTRICT OF CALIFORNIA
9
      TERRY FABRICANT and WILLIAM                               Case No.:
10    LOFTUS, individually and on behalf of all                 2:20-cv-11009
      others similarly situated,
11
      Plaintiffs,                                               NOTICE OF VOLUNTARY
12    vs.                                                       DISMISSAL OF ENTIRE
13    EDWARD WOLFF & ASSOCIATES,                                ACTION WITHOUT
      LLC,                                                      PREJUDICE.
14
      and DOES 1 through 10, inclusive, and
15    each of them,
      Defendants.
16

17
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
18
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
19
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
20
     motion for summary judgment. Accordingly, this matter may be dismissed
21
     without prejudice and without an Order of the Court.
22

23         Respectfully submitted this 8th Day of March, 2021.
24
                                            By: s/Todd M. Friedman Esq.
25                                               Todd M. Friedman
26
                                                Attorney For Plaintiff

27

28




                                      Notice of Dismissal - 1
     Case 2:20-cv-11009-PA-PD Document 10 Filed 03/08/21 Page 2 of 2 Page ID #:33




1

2
                        CERTIFICATE OF SERVICE
3

4    Filed electronically on March 8, 2021, with:
5
     United States District Court CM/ECF system
6

7
     Notification sent electronically on March 8, 2021, to:

8    To the Honorable Court, all parties and their Counsel of Record
9

10
     s/ Todd M. Friedman
11
      Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
